[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
            United States Court of Appeals
                For the First Circuit

No. 98-1790

                     UNITED STATES,

                       Appellee,

                           v.

OSIRIS NATERA-SOSA, a/k/a SEALED DEFENDANT 4, a/k/a NIKE,

                 Defendant, Appellant.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF PUERTO RICO

   [Hon. Jess A. Castellanos, U.S. Magistrate Judge]

                         Before

                 Lynch, Circuit Judge,
            Bownes, Senior Circuit Judge,
              and Lipez, Circuit Judge.

Alexander Zeno on brief for appellant.
Guillermo Gil, United States Attorney, Nelson Perez-Sosa,
Assistant United States Attorney, and Michelle Morales, Assistant
United States Attorney, on brief for appellee.

March 11, 1999

Per Curiam.  Upon careful review of the briefs and record, we
perceive no clear error in the enhancement of defendant's sentence
under U.S.S.G.  3B1.1(c).  The information available to the
district court, including among other things the pre-sentence
report and the suppression hearing, adequately supported the
finding that defendant was a supervisor and organizer in the
conspiracy.  We will not set aside the district court's fact-
specific decision.  See United States v. Cruz, 120 F.3d 1, 3 (1st
Cir. 1997).
Affirmed.  See 1st Cir. Loc. R. 27.1.